David A. Schrader, Partner
Paykin Krieg & Adams, LLP
NY & NJ Bars
Email: dschrader@PKA-law.com

                                                             August 3, 2020
By ECF
Hon. Judith C. McCarthy, USMJ
United States District Court, S.D.N.Y.
300 Quarropas Street
White Plains, New York 10601

       Re: Jose Alberto Rios Lopez et al. v. Blue WP, Inc. et al.
           Case No. 7:18-cv-11360 (VB)

Dear Judge McCarthy:

       This law firm represents the defendants in the above action. We submit this Joint letter

on behalf of all parties to provide the Court with a status update. Last week, the defendants

executed confessions of judgment and an email copy was prov



no later than Monday, August 10th. We thank the Court for its continuing assistance in this

matter. At this time, no further action is needed by the Court.

       Notwithstanding, if plaintiffs' counsel does not receive the signed executed confessions

of judgment by Monday, August 10, they will immediately notify the court and request a

conference to discuss defendants' breach of the settlement agreement and how to proceed.

                                                     Respectfully Submitted,


                                                     David A. Schrader
cc: all counsel by ECF
